Citation Nr: 1428010	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right leg fatigue associated with thrombosed venous aneurysm.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1983 to May 1990 and from April 1991 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that found that new and material evidence had not been submitted to reopen the claim for service connection for right leg fatigue. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2014.

In light of the medical evidence of record, the Board finds it appropriate to recharacterize the issue on appeal as a claim for service connection for a right leg disability, characterized by fatigue and pain.  This will ensure that any right leg disabilities that may be reasonably encompassed by the Veteran's description of the claim are addressed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The issue of entitlement to service connection for a right leg disability, characterized by fatigue and pain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service connection for right leg fatigue associated with thrombosed venous aneurysm and the Veteran did not file a notice of disagreement within one year.  

2.  New evidence received since the August 2007 rating decision, considered in conjunction with the record as a whole, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for right leg fatigue associated with thrombosed venous aneurysm is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right leg fatigue associated with thrombosed venous aneurysm.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For a claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An August 2007 RO rating decision denied service connection for right leg fatigue associated with thrombosed venous aneurysm.  After notification of this decision, the Veteran did not file a notice of disagreement within one year, and the August 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).

The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records, which documented an excision of right knee thrombosed venous aneurysm.  A March 2007 VA examiner noted that there were "no objective findings" of the condition.  The RO denied the claim stating that there was no evidence of a permanent residual or chronic disability shown in the service treatment records or post-service medical records.  

The Veteran sought to reopen his claim in June 2009.  Additional evidence associated with the file includes private treatment records from March 2008.  After taking a history from the Veteran, a physical examination, and a lower arterial study, Dr. M.S. opined that the Veteran has a "venous insufficiency" which is contributing to the "pain he is experiencing in his legs."  The Board finds that additional evidence is new, in that the documents were not previously of record at the time of the initial denial.  The Board also finds that the additional evidence is material because it relates to a prior basis for denial of the claim in asserting pathology for the Veteran's complaints of pain and fatigue in his right leg.  Solely for the purpose of determining whether to reopen the claim, the new evidence is presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds that new and material evidence has been received, and the claim for service connection for right leg fatigue associated with thrombosed venous aneurysm is reopened.  To that extent only, the claim is allowed.



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for right leg fatigue associated with thrombosed venous aneurysm; to this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran's claim for service connection for right leg fatigue associated with thrombosed venous aneurysm has been reopened.  Although the Veteran underwent an examination in March 2007, that examiner was unable to diagnose the Veteran's right leg fatigue and did not provide a nexus opinion.  However, in March 2008, the Veteran's private medical records show a diagnosis of venous insufficiency.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  The Board finds that a VA examination is needed that considers all the evidence currently of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for right leg fatigue and pain since March 2008.  After securing the necessary release, the RO should obtain these records.

2.  Thereafter, schedule the Veteran for a VA examination.  The examiner must review the claims file, including the Veteran's service medical records, post-service medical reports, particularly those from the Macon Cardiovascular Institute, and lay statements and personal hearing testimony, and note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right leg disability, characterized by fatigue and pain, that began in or is otherwise related to active service?

A rationale for all opinions expressed should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, it should be so stated in the examiner's report, with an explanation as to why.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


